Citation Nr: 1532013	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the character of the appellant's discharge for his period of service from December 2004 to August 2009 was under dishonorable conditions.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The appellant served on active duty from December 2004 to August 2009.  His discharge for this period of service was "bad conduct."  He was also a member of the National Guard from October 1990 to February 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The appellant requested a personal hearing before the Board, and such a hearing was scheduled for November 2013.  The record indicates that notice of the hearing was sent to the appellant's address of record but he failed to report for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The appellant was discharged per April 2007 order of a General Court Martial.  

2.  The evidence does not show that the appellant was insane at the time he committed the misconduct that led to his discharge.


CONCLUSION OF LAW

The appellant's discharge for his period of service from December 2004 to August 2009 was under dishonorable conditions.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.13 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the appellant was provided all required notice in a letter mailed in November 2009, prior to the initial adjudication of the claim.  Specifically, he was advised that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination).  

The duty to assist the appellant has also been satisfied.  The appellant's service personnel records are on file, and he has provided statements in support of his claim.  All available service treatment and examination records, and VA medical records have been associated with the record, and VA notified the appellant via a May 2011 letter that some of his National Guard and Reserve records are unavailable.  The appellant has not identified any outstanding, existing evidence that could be obtained to support his appeal; the Board is also unaware of any such evidence.  The appellant was provided an examination to determine whether he was "insane" at the time of the offenses in service, and the Board finds the VA examiner's opinion is adequate.  In this regard, the Board notes that the VA examiner provided an opinion after reviewing the appellant's pertinent history and properly supported the opinion provided.

Accordingly, the Board will address the merits of the appeal. 

Legal Criteria 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2014).

Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  The claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

Benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of being absent without leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 38 U.S.C. § 5303; 38 C.F.R. §3.12(c) 

An exception to the rule applies if the person was insane at the time of committing the offense causing his discharge or release.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits due to disease a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was more or less synonymous with "psychosis."  VAOPGCPREC 20-97.  When a rating agency is concerned with determining whether a person was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).

III.  Analysis

The appellant is seeking eligibility for VA compensation benefits based on his active service.  To this end, he contends that the character of his discharge at the end of his period of service should not be a bar to his receiving VA compensation benefits.

In January 2007, the appellant was convicted by a special court martial.  In April 2007, a General Court Martial found the appellant guilty of five charges: 

(1) behaving with disrespect to a superior commissioned officer by creating pornographic or sexually explicit images of said officer and displacing such images to others between January and October 2005; (2) failing to obey lawful general orders by wrongfully possessing, wrongfully creating, and wrongfully displaying pornographic or sexually explicit images between January and October 2005; (3) possessing photographs of a superior commissioned officer and two other soldiers' for his own use without consent to the prejudice of good order and discipline or of such nature to bring discredit upon the armed services between January and October 2005; and (5) making a false official statement with intent to deceive in October 2005.  The sentence was a reduction to private, confinement for four months, and a bad conduct discharge.  

The sentence was affirmed by the United States Army Court of Criminal Appeals in a June 2008 decision and a petition for review was denied by the United States Court of Appeals for the Armed Forces in May 2009.  

As noted above, benefits are not payable where the former service member was discharged or released by reason of the sentence of a general court-martial.  The evidence indicates that the appellant was discharged by an April 2007 order of a general court martial.  Thus, 38 C.F.R. § 3.12(c)(2) applies.  

The Board has considered whether the appellant was insane at the time he committed the offenses that led to his discharge.  In this regard, the Board notes that the appellant has contended that his behavior in the "one incident" that led to his discharge was due to posttraumatic stress disorder from an improvised explosive device blast.  He asserts that he was not sane at the time of the misconduct.    

The appellant's service records are negative for any indication that he was insane at the time he committed the acts leading to his discharge.  In January 2013, a VA psychologist, who reviewed the record and examined the appellant, determined that the appellant was sane at the time of the misconduct and did not have any diagnosed mental condition at the time of the misconduct.  The examiner noted that the appellant denied being insane at the time of the misconduct.  The examiner further noted that the misconduct began, per the service records, prior to the reported improvised explosive device blast in June 2005, and that the service records showed no documented mental health complaints or issues.  After a "thorough review," the examiner determined there was not sufficient evidence to suggest insanity at the time of the offenses and that the appellant was sane at the time of the offenses.  
Despite a careful review of the record, the Board finds there is no probative evidence establishing that the appellant was insane at the time of the offenses in question.  In this regard, the Board notes that the record includes no medical evidence of insanity at the time of the misconduct, and the record does not suggest that the appellant, who is a layperson, is competent to make that determination.  In any event, the appellant's lay opinion is less probative than the medical opinion against a finding of insanity.

Accordingly, the Board concludes the appellant's service ended by reason of the sentence of a general court-martial for actions committed when he was sane.  The character of his discharge therefore is considered dishonorable.  Accordingly, the appeal must be denied.


ORDER

The Board having determined that the appellant's discharge from service was under dishonorable conditions, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


